


Exhibit 10.1

 

AGREEMENT dated this 30th day of March, 2017, by and between TRC Companies, Inc.
(“Company”) and Christopher Vincze (“Executive”).

 

WHEREAS

 

1.              Executive is employed as Chairman and Chief Executive Officer of
Company pursuant to that certain Third Amended and Restated Employment Agreement
dated as of June 27, 2011; and

 

2.              The Compensation Committee of the Company’s Board of Directors
has determined that total compensation for key executives (including Executive)
at target level of performance should be in line with the 60th percentile for
the Company’s peer group as disclosed in its Proxy Statement (the “Executive
Compensation Benchmark”); and

 

3.              The Committee’s Compensation Consultant, Willis Towers Watson,
(“WTW”) conducts a bi-annual competitive assessment of executive compensation,
the most recent being conducted in fiscal 2016 (the “Competitive Assessment”);
and

 

4.              The Competitive Assessment determined that Executive’s total
compensation was below the Executive Compensation Benchmark for individuals at
his level within the peer group, and, therefore, in August 2016 the Committee,
in consultation with WTW, created a Plan with the purpose of (i) adjusting
Executive’s total compensation to the Executive Compensation Benchmark by fiscal
2019 and (ii) retaining Executive’s services through fiscal 2019;

 

5.              In addition to proposed base salary adjustments, the Plan
provided for potential equity grants as follows:

 

a)             Fiscal 2017

 

i.                  a performance-based Restricted Stock Unit (“RSU”) with a
dollar-equivalent value of $1,205,000

ii.               a four-year time-vested RSU with a dollar-equivalent value of
$594,000

 

b)             Fiscal 2018

 

i.                  A performance-based RSU with a dollar-equivalent value of
$1,567,000

ii.               A three-year time-vested RSU with a dollar-equivalent value of
$772,000

 

c)              Fiscal 2019

 

i.                  a combined grant with 60% performance vesting and 40% time
vesting over a four-year period with a dollar-equivalent value of $2,409,000.

 

6.              The potential equity grants as described under 5(a) (i), 5
(a) (ii), and 5 (b) (ii) immediately above have been granted and the potential
equity grants under 5(b) (i) and 5 (c)(i)  immediately above have not been
granted.

 

--------------------------------------------------------------------------------


 

7.              The Company is currently in a process which may result in the
acquisition of all of its outstanding stock (a “Transaction”) with the signing
of a definitive agreement on March 30, 2017 and a closing on or about the close
of the Company’s fiscal year on or about June 30, 2017.

 

NOW THEREFORE

 

In consideration the foregoing and other good and valuable consideration, the
Parties agree as follows:

 

1.              In consideration of Executive’s assistance in bringing the
Transaction to a successful completion and remaining with TRC in good standing
through the Closing Date (as defined in the applicable definitive agreement),
Executive will be eligible for a lump sum cash bonus less applicable withholding
taxes (the “Completion Bonus”) upon the Closing of the Transaction.

 

The Completion Bonus shall be computed as follows:

 

Completion Bonus = $2,400,000 + (A x B) where:

 

A = $1,567,000 divided by the average closing price of TRC common stock on the
New  York Stock Exchange over the 90 trading days prior to the signing by the
Purchaser of a definitive agreement for the Transaction, and

 

B = The per share purchase price stated in such definitive agreement.

 

2.              If a Transaction closes, the potential equity awards under
5(b)(i) and 5(c)(i) above will not be granted.

 

3.              This agreement will have a one year term and payment of any
Completion Bonus will be made within 30 days following the Closing of the
Transaction.  No Completion Bonus will be payable if a Transaction does not
close within the term of this agreement.

 

IN WITNESS WHEREOF, the Parties have hereunto set their hands.

 

 

 

 

Christopher P. Vincze

 

 

 

 

 

 

 

 

 

 

 

Stephanie C. Hildebrandt

 

 

Chair of the Compensation Committee

 

 

(March 30, 2017)

 

 

MHD:smm

 

 

 

--------------------------------------------------------------------------------
